The opinion of the court was delivered by
The Chancellor.
The proofs satisfactorily establish that the plaintiff was practically invited by the defendant’s employes to pass from the boat by the vehicleway. The northerly passenger exit was closed. The southerly exit was *128narrow. When the boat was made fast to the bridge, although there were no animals or vehicles upon it, a gang-plank or slide was drawn to it from the bridge, and the vehicleway gate, behind which there was a waiting crowd, was thrown open as though a signal to the crowd to pass off that way.
The plaintiff was among the first of those who availed themselves of this offered exit. . \
The use for which the way he took was designed, was the transfer of controlled animals and vehicles to and from the boat. Passage over it brought to him knowledge of its customary use and suggested a prudent watchfulness against the dangers attendant upon that use. In other words, it was a place of obvious danger from a certain use, against which it was the plaintiff’s duty to guard, and the invitation to pass that way did not absolve him from the reasonable performance of his duty in this respect. But the duty did not extend to dangers from causes ab extra that use, such as the rapid, uncontrolled career of a wild horse, whose course was undirected, irregular and regardless of any way, and who, as he madly ran at random, happened to spring over the end of the bow to the place where the plaintiff was injured. We think that it was not the plaintiff’s duty to anticipate use of the driveway by a runaway horse of the defendant, and, speaking with more particularity, to anticipate the bolting of such a horse over the end of the bow into the driveway. I am satisfied that this case is within the reasoning of the well-considered case of the New York, Lake Erie and Western R. R. Co. v. Ball, 24 Vroom 283, which cannot fail to elicit approval.
It is not perceived that there was negligence upon the part of the plaintiff which contributed to the injury of which he complains. Hence, we are of opinion that he was improperly non-suited.
The judgment below must be reversed, that a venire de novo may issue.
For affirmance — None.
*129For reversal — The Chancellor, Chief Justice, Defue, Dixon, Mague, Reed, Van Syckel, Bouert, Brown, Clement, Smith. 11.